Title: From George Washington to Laurent De Saxÿ & Laurent De Verneüil, 26 December 1793
From: Washington, George
To: Saxÿ, Laurent de,Verneüil, Laurent de


          
            Madames,
            Philadelphia 26th Decr 1793.
          
          I have been favored with your letters of the 6th & 10th of the present month, but
            not in due time.
          I wish my resources were equal to the relief of the distresses which you, and many
            others under like circumstances have described. But the truth is, my private purse is
            inadequate, & there is no public money at my disposal.
          Such as the first was competent to, I placed early in the hands of a Committee in this
            City, to be disposed of for the benefit of the unfortunate Sufferers from St Domingo
            whose necessities ⟨were⟩ greatest & means least.
          I prefered this mode of contributing my mite, 1st because it was not
            in my power to enquire into the degree of individual wants—2dly because I did not
            possess the means of Administering to them in the extent which might be required. and
            3dly to guard against impositions, several of which had been attempted with Success.
          In almost every City and large Town in the United States, Committees similar to the one
            I have already mentioned, are established. To the one nearest you, I should conceive it
            might be well to make your case known. In the meanwhile to supply your momentary wants I
            send you Twenty five dollars in Bank notes.
          With very poignant feelings for the distress you describe yourselves to be in I
            am—Madames Your Most Obedt and Very Hble Servant
          
            Go: Washington
          
        